Exhibit 10.2

PAREXEL International Corporation

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of [GRANT DATE] (the “Award
Date”) by and between PAREXEL International Corporation, a Massachusetts
corporation (the “Company”) and [RECIPIENT], an employee of the Company,
hereinafter referred to as the “Participant.”

WHEREAS, the Company has adopted the PAREXEL International Corporation 2010
Stock Incentive Plan (as it may be amended from time to time, the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, Section 7 of the Plan provides for the issuance of awards of the
Company’s common stock, par value $0.01 per share (“Common Stock”), subject to
certain restrictions (“Restricted Stock”); and

WHEREAS, the Committee defined in Section 3 of the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its stockholders to award shares of Restricted Stock to the
Participant pursuant to the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 In General. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Plan.

1.2 “Restrictions” shall mean the restrictions on sale or other transfer set
forth in Section 4.2 and the exposure to forfeiture set forth in Section 3.1.

ARTICLE II

RESTRICTED STOCK AWARD

2.1 Award of Restricted Stock. In consideration of the Participant’s agreement
to remain in the employ of the Company, in exchange for the promises contained
herein, and for other good and valuable consideration which the Committee has
determined exceeds the aggregate par value of the shares of Common Stock subject
to the Award (as defined below), as of the Award Date, the Company issues to the
Participant the number of shares of Restricted Stock set forth on the signature
page hereof (the “Award”).

2.2 Award Subject to Plan. The Award granted hereunder is subject to the terms
and provisions of the Plan, including without limitation Section 10 thereof.



--------------------------------------------------------------------------------

ARTICLE III

RESTRICTIONS

3.1 Forfeiture. Unless otherwise provided by written agreement between the
Company and Participant (for example, employment agreements, severance
agreements or change-in-control agreements), any portion of an Award that is not
vested at the time the employment of the Participant with the Company terminates
for any reason (other than death or disability of the Participant as described
in Section 3.2 below) shall thereupon be forfeited immediately and without
further action by the Company.

3.2 Vesting and Lapse of Restrictions. Subject to Section 3.1, the Award shall
vest in full on the third anniversary of the Award Date (the “Vesting Date”) if
the Participant is employed by the Company on such date. If the Participant dies
or becomes permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Vesting Date and while the
Participant is employed by the Company, the Award shall vest in full upon the
date of the Participant’s death or disability.

3.3 Legend. Until such time as Restrictions have lapsed, the Company may, at any
time, place legends referencing the Restrictions and any applicable federal
and/or state securities laws restrictions on certificates representing shares of
Restricted Stock issued pursuant to this Agreement. The legend may include the
following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE AWARD AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”

3.4 Payment of Taxes; Issuance of Shares.

(a) Participant understands, acknowledges and agrees that the value of the
Restricted Stock is subject to state and federal income taxes and certain rules
which require the Company to withhold amounts necessary to pay these
taxes. Participant hereby authorizes the Company to reduce the number of shares
of Restricted Stock delivered to Participant at the time the restrictions lapse
by the number of shares of Restricted Stock required to satisfy the tax
withholding requirements (based on the fair market value of shares at such
time). Such shares of Restricted Stock shall be returned to the
Company. Participant’s acknowledgement and acceptance of these tax withholding
provisions are conditions precedent to the right of Participant to receive the
Restricted Stock under the Plan and this Agreement.

(b) In lieu of the reduction of shares delivered described in paragraph
(a) above, Participant may pay to the Company the amount of tax required to be
withheld in cash, by check or in other form satisfactory to the Company. Such
payment must be made by the date on which the Restrictions lapse or such later
date as is established by the Company (not to exceed 15 days after the date on
which the Restrictions lapse).

(c) The Shares will be released to the Participant when vested and the
applicable withholding obligations have been satisfied.

 

2



--------------------------------------------------------------------------------

3.5. Certain Changes in Capitalization and Reorganization Events. Section 9 of
the Plan shall govern the treatment of the Award in the event of certain Changes
in Capitalization and Reorganization Events.

3.6 Section 83(b) Election. Participant understands that Section 83(a) of the
Code taxes as ordinary income the difference between the amount, if any, paid
for the shares of Common Stock and the Fair Market Value of such shares at the
time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Award
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE,
AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

ARTICLE IV

OTHER PROVISIONS

4.1 Stock Certificates. Stock certificates issued in respect of this Award shall
be registered in the name of the Participant and shall be deposited in escrow
with the Assistant Secretary or other escrow agent appointed by the Company;
provided, however, that in no event shall the Participant retain physical
custody of any certificates representing unvested Restricted Stock issued to
such Participant. The deposited certificates shall remain in escrow until all
Restrictions lapse or have been removed. The Participant shall, upon the
execution of this Agreement, execute Joint Escrow Instructions in the form
attached to this Agreement as Exhibit A. The Joint Escrow Instructions shall be
delivered to the Assistant Secretary of the Company as escrow agent thereunder.
The Participant shall deliver to such escrow agent a stock assignment duly
endorsed in blank, in the form attached to this Agreement as Exhibit B, and
hereby instructs the Company to deliver to such escrow agent, on behalf of the
Participant, the certificate(s) evidencing the Restricted Stock issued
hereunder. Such materials shall be held by such escrow agent pursuant to the
terms of such Joint Escrow Instructions.

4.2 Restricted Stock Not Transferable. Prior to vesting pursuant to Section 3.2
above, no Restricted Stock or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy),

 

3



--------------------------------------------------------------------------------

and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 4.2 shall not prevent transfers by will or
by applicable laws of descent and distribution.

4.3 Rights as Stockholder. No Participant shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

4.4 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the employ of the Company
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause, except as may otherwise be provided by
any written agreement entered into by and between the Company and the
Participant.

4.5 Governing Law. The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

4.6 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

4.7 Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board, provided that, except as may otherwise be
provided by the Plan, neither the amendment, suspension nor termination of this
Agreement shall, without the consent of the Participant, alter or impair any
rights or obligations under any Award.

4.8 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company at its principal executive office.

4.9 Severability. The invalidity or unenforceability of any paragraph or
provision of this Agreement shall not affect the validity or enforceability of
any other paragraph or provision, and all other provisions shall remain in full
force and effect. If any provision of this Agreement is held to be excessively
broad, then such provision shall be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

    PAREXEL INTERNATIONAL CORPORATION     By:  

LOGO [g229705exb_pg005.jpg]

    Name: Josef H. von Rickenbach     Title: Chairman & CEO     Signed:  

 

      Executive Officer Aggregate number of shares of Restricted Stock subject
to the Award:      

***                ***

                                 

 

5



--------------------------------------------------------------------------------

Exhibit A

PAREXEL International Corporation

Joint Escrow Instructions

[GRANT DATE]

W. Brett Davis

Associate General Counsel

PAREXEL International Corporation

200 West Street

Waltham, MA 02451

Dear Sir:

As Escrow Agent for PAREXEL International Corporation, a Massachusetts
corporation, and its successors in interest under the Restricted Stock Agreement
(the “Agreement”) of even date herewith, to which a copy of these Joint Escrow
Instructions is attached (the “Company”), and the undersigned person (“Holder”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the Agreement in accordance with the following
instructions:

 

  1. Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Restricted Stock (as defined in the Agreement) to be
held by you hereunder and any additions and substitutions to said Restricted
Stock. For purposes of these Joint Escrow Instructions, “Restricted Stock” shall
be deemed to include any additional or substitute property. Holder does hereby
irrevocably constitute and appoint you as his attorney-in-fact and agent for the
term of this escrow to execute with respect to such Restricted Stock all
documents necessary or appropriate to make such Restricted Stock negotiable and
to complete any transaction herein contemplated. Subject to the provisions of
this Section 1 and the terms of the Agreement, Holder shall exercise all rights
and privileges of a stockholder of the Company while the Restricted Stock is
held by you.

 

  2. Closing of Purchase.

(a) Upon the exercise of any forfeiture rights by the Company of the Restricted
Stock pursuant to the Agreement, the Company shall give to Holder and you a
written notice pursuant to the Agreement. Holder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice (the “Closing”).

(b) At the Closing, you are directed (i) to date the stock assignment form or
forms necessary for the transfer of the Restricted Stock, (ii) to fill in on
such form or forms the

 

6



--------------------------------------------------------------------------------

number of Restricted Stock being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Restricted Stock to
be transferred, to the Company.

 

  3. Withdrawal. The Holder shall have the right at any time on or after the
Vesting Date to withdraw from this escrow any Restricted Stock which is no
longer subject to forfeiture.

 

  4. Duties of Escrow Agent.

(a) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

(b) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

(c) You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or entity, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.

(d) You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

(e) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.

(f) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be an employee of the Company or (ii) you resign by written
notice to each party. In the event of a termination under clause (i), the
Secretary of the Company or its designee shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.

 

7



--------------------------------------------------------------------------------

(g) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

(h) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

(i) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.

(j) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 4(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.

 

  5. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

 

COMPANY:    Notices to the Company shall be sent to the address set forth in the
salutation hereto, Attn: Chief Financial Officer HOLDER:    Notices to Holder
shall be sent to the address set forth below Holder’s signature below.
ESCROW AGENT:    Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.

 

8



--------------------------------------------------------------------------------

  6. Miscellaneous.

(a) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.

(b) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

Very truly yours, PAREXEL International Corporation By:  

 

Title:  

Chairman & CEO

HOLDER:

 

(Signature)

 

Print Name

 

Address:

 

 

 

 

Date Signed:

 

 

 

ESCROW AGENT:

 

 

9



--------------------------------------------------------------------------------

Exhibit B

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto PAREXEL
International Corporation (            ) shares of Common Stock, $0.01 par value
per share, of PAREXEL International Corporation (the “Corporation”) standing in
my name on the books of the Corporation represented by Certificate(s) Number
             herewith, and do hereby irrevocably constitute and appoint
                     attorney to transfer the said stock on the books of the
Corporation with full power of substitution in the premises.

 

Dated:  

 

 

Name  

 

10